103 F.3d 117
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin P. DEUTSCH, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF JUSTICE;  United States MarshalsService, Defendants-Appellees.
No. 96-7132.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 26, 1996.Decided Dec. 17, 1996.

Melvin P. Deutsch, Appellant Pro Se.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order requiring him to pay a partial filing fee in order to pursue his complaint filed under 42 U.S.C. § 1983 (1994).  This issue has already been resolved against Appellant.  Deutsch v. United States Dep't of Justice, No. 95-7928 (4th Cir.  Apr. 29, 1996) (unpublished).  We have reviewed the record and the district court's order and find that this appeal is frivolous.  Accordingly, we dismiss the appeal pursuant to 28 U.S.C. § 1915(d) (1994), as amended by Prison Reform Litigation Act of 1996, Pub.L. No. 104-134, 110 Stat. 1321.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.